742 N.W.2d 352 (2007)
James LEWIS, Petitioner-Appellant,
v.
BRIDGMAN PUBLIC SCHOOLS, Respondent-Appellee.
Docket No. 134631. COA No. 261349.
Supreme Court of Michigan.
December 27, 2007.
On order of the Court, the application for leave to appeal the May 8, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals because the teacher tenure act, MCL 38.101 et seq., does not require the State Tenure Commission to apply a "clear error," rather than a "de novo," standard of review to its consideration of the preliminary decisions of administrative law judges. We REMAND this case to the Court of Appeals for consideration of whether the Commission's decision was arbitrary, capricious, or an abuse of discretion; or unsupported by competent, material, and substantial evidence on the whole record. See Const. 1963, art. 6, § 28; MCL 24.306(1)(d), (e). The motion to stay is DENIED.
We do not retain jurisdiction.